Citation Nr: 0325216
Decision Date: 09/26/03	Archive Date: 01/21/04

DOCKET NO. 02-14 726               DATE SEP 26, 2003

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Washington, DC

THE ISSUES

Entitlement to higher initial ratings for the components of the
residuals of a gunshot wound of the left knee and thigh, currently
assigned a 10 percent rating for the exit scar, a 10 percent rating
for muscle impairment, and a noncompensable rating for the entrance
scar. 

REPRESENTATION 

Appellant represented by: Marine Corps League

ATTORNEY FOR THE BOARD 

Emily B. Redman, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1994 to July 1998.
This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 2001 rating decision by the Washington, DC RO.

REMAND

During the pendency of the veteran's claims, the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000), was signed into law and codified at 38 U.S.C.A. 5100, 5102,
5103, 5103A, 5106, 5107, 5126 (West 2002). In addition, regulations
implementing the VCAA were published at 66 Fed. Reg. 45,620,
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 3.102,
3.156(a), 3.159, 3.326 (2002). The liberalizing provisions of the
VCAA and the implementing regulations are applicable to the present
appeal.

The Act and the implementing regulations essentially eliminate the
requirement that a claimant submit evidence of a well-grounded
claim, and provide that VA will assist a claimant in obtaining
evidence necessary to substantiate a claim but is not required to
provide assistance to a claimant if there is no reasonable
possibility that such assistance would aid in substantiating the
claim. They also require VA to notify the claimant and the
claimant's representative, if any, of any information, and any
medical or lay evidence, not previously provided to the Secretary
that is necessary to substantiate the claim. As part of the notice,
VA is to specifically inform the claimant and the claimant's
representative, if any, of which portion, if any, of the evidence
is to be provided by the claimant and which part, if any, VA will
attempt to obtain on behalf of the claimant.

Although the RO provided the veteran with a VCAA notification
letter in May 2001, the notification relates to the evidence and
information required to substantiate a claim for service
connection. With respect to the initial rating claims currently on
appeal, the RO has failed to comply with the notification
requirements of the VCAA.

2 -

The Board is also of the opinion that further development of the
medical evidence is required to comply with VA's duty to assist the
veteran in the development,of the facts pertinent to these claims.

In this regard, the Board notes that in June 1996 the veteran was
treated at Providence Hospital's emergency room for a deep small
wound of the left distal medial thigh caused by a gunshot wound.
Despite the notation in the emergency room report that there was no
neurovascular deficit related to the injury, the veteran's service
medical records note that he was seen repeatedly in 1996 and 1997
with complaints of numbness in the left knee area. Service medical
records from physical therapy in March 1997 show that a nerve
conduction velocity was recommended to determine the etiology of
the veteran's reported numbness. However, there is no record of any
such further evaluation.

The Board further notes that the veteran alleges that a compensable
evaluation is also in order for the entrance scar because it is
also painful. A May 1997 service medical record shows that the
entrance wound was tender on palpitation. The VA examiner who
examined the veteran in June and July 2000 noted that the veteran
complained of tenderness on palpation of the exit scar. The
examiner described the entrance scar but did not indicate whether
it was tender or painful.

Finally, the Board notes that the criteria for evaluating skin
disorders were revised subsequent to the RO's most recent
consideration of the veteran's claims. Where the law or regulation
changes after a claim has been filed but before the administrative
or judicial appeal process has been concluded, the veteran is
entitled to the application of the version of the regulation that
is more favorable to him from the effective date of the new
regulation, but only the former criteria are to be applied for the
period prior to the effective date of the new criteria. See Karnas
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

In light of these circumstances, the case is REMANDED to the RO for
the following actions:

3 -

1. The RO should send the veteran a letter that complies with the
notification requirements of 38 U.S.C.A. 5103(a). In addition, it
should inform the veteran that any evidence and information
submitted in response to the letter must be received by the RO
within one year of the date of the RO's letter.

2. The RO should take appropriate steps to obtain any pertinent
evidence identified but not provided by the veteran. If the RO is
unsuccessful in obtaining any evidence identified by the veteran,
it should so inform the veteran and his representative and request
them to provide the outstanding evidence.

3. When all indicated record development has been completed, the RO
should schedule the veteran for a VA examination by a physician or
physicians with appropriate expertise to determine the nature of
all current residuals of the gunshot wound of the veteran's left
thigh and knee, and the extent of impairment from those residuals.
The veteran should be properly notified of the date, time, and
place of the examination in writing, and informed of the
consequences of his failure to appear without good cause. The
claims folder, to include a copy of this Remand, must be made
available to and be reviewed by the examiner(s).

All indicated studies and tests, to include nerve conduction
studies, should be accomplished, and all clinical findings should
be reported in detail.

The examiner should determine if there is any nerve injury due to
the gunshot wound and if so the extent of

- 4 -

motor and sensory impairment resulting from such injury.

The examiner should describe any functional impairment due to the
gunshot wound scars, and identify any objective evidence of pain or
tenderness of the scars. The examiner should indicate whether the
scars are unstable or subject to repeated ulceration, and whether
the scars are superficial or associated with underlying soft tissue
damage.

The examiner should determine if there is any tendon or muscle
damage due to the gunshot wound and identify any functional
impairment due to such damage, to include any limitation of motion,
pain, incoordination, weakness, and excess fatigability. The
examiner should also attempt to assess the extent of any increase
in functional impairment on repeated use or during flare ups. The
examiner should also provide an opinion concerning the impact of
the gunshot wound residuals on the veteran's ability to work.

The rationale for all opinions expressed should also be provided.

4. The RO should then review the claims file to ensure that all
development has been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented.

5. Thereafter, the RO should readjudicate the issues on appeal, to
include consideration of the new criteria for evaluating skin
disorders. If any benefit sought on appeal is not granted to the
veteran's

- 5 -

satisfaction, the RO should issue a supplemental statement of the
case (SSOC) and afford the veteran and his representative an
appropriate opportunity to respond. The SSOC should include
citation to all relevant regulatory provisions, to include the
revised diagnostic criteria for evaluating skin disability. The
veteran and his representative should be given the appropriate
period of time to respond to the SSOC.

Thereafter, the case should be returned to the Board for further
appellate action, if otherwise in order. By this remand, the Board
intimates no opinion as to any final outcome warranted. The veteran
need take no action until he is otherwise notified but he may
furnish additional evidence and argument during the appropriate
time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999);
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet.
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129,141 (1992).

This case must be afforded expeditious treatment by the RO. The law
requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 3025 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1 , Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1. Part IV, paras. 8.43 and 38.02.

Shane A. Durkin 
Veterans Law Judge Board of Veterans' Appeals

- 6 -

Under 38 U.S.C.A. 7252 (West Supp. 2002), only a decision of the
Board of Veterans' Appeals is appealable to the United States Court
of Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 7 -



